Citation Nr: 0926526	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-33 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a right 
knee disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2009, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal decision was obtained.

2.  A March 1969 rating decision denied entitlement to 
service connection for residuals of a right knee injury; the 
Veteran was notified but did not appeal.

3.  Evidence added to the record since the March 1969 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

4.  A low back disorder was not incurred or aggravated during 
active service and is not shown to have been incurred or 
aggravated as a result of an established event, injury, or 
disease during active service.

5.  The persuasive medical evidence demonstrates the criteria 
for a diagnosis of PTSD have not been met.




CONCLUSIONS OF LAW

1.  New and material evidence was not submitted and the claim 
for entitlement to service connection for a right knee 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  A low back disorder incurred in or aggravated by active 
service is not shown.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  PTSD incurred in or aggravated by active service is not 
shown.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in February 2005.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The February 2005 notice in this case 
adequately informed the Veteran of the evidence necessary to 
reopen his claim for a right knee disorder.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board notes that the Veteran provided copies of billing 
statements from the North Hill Medical Center indicating 
treatment for a herniated lumbar disc in December 1984 
related to an accident, but that he stated he did not have 
copies of the hospital records and at his personal hearing in 
April 2009 stated he had been unable to obtain any records.  
Although the Veteran did not undergo a specific VA 
examination in association with his low back disorder claim, 
the Board finds that, in light of the service department 
examination findings of record and the post-service medical 
records demonstrating treatment for a herniated lumbar disc 
related to an accident in December 1984 and treatment for a 
job-related back injury related to a fall from a truck in 
September 1998, there is no reasonable possibility that a 
medical opinion at this time could substantiate his claim.  
The available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.



New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a March 1969 rating decision the RO denied entitlement to 
service connection for the residuals of a right knee injury.  
It was noted that the evidence of record demonstrated that 
the Veteran's induction examination noted he sustained a 
right knee internal derangement one year prior to service and 
that records dated in 1967 revealed chronic dislocation of 
the right knee, but that discharge and January 1969 VA 
examinations revealed no objective evidence of a right knee 
disability.  The Veteran did not appeal and the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

The evidence added to the record since the March 1969 rating 
decision included testimony and statements from the Veteran 
reiterating his claim and private treatment records noting 
right knee surgeries (arthroscopies) in September 1994 and 
April 2005.  He also provided a copy of a pre-service May 
1966 selective service system report, DD Form 47, which noted 
that he had a trick knee that had dislocated three times.  In 
correspondence dated in January 2005 he requested entitlement 
to service connection for a right knee injury associated with 
a jump from a helicopter.  In an August 2006 statement he 
asserted he dislocated his right knee jumping out of a 
helicopter on April 17, 1967.  He stated the knee problems he 
had were to the ligaments, tendons, and soft tissues and 
could not be diagnosed by X-ray examination which was the 
available technology at his VA examination in 1969.

A September 1994 statement from R.W.H., M.D., noted the 
Veteran reported he had dislocated his right patella in 
junior high school and then again while serving in Vietnam.  
It was further noted that he had symptoms suggestive of a 
meniscus injury for the past two to three years without 
recollection of any specific injury.  Records show the 
veteran underwent arthroscopic right knee partial medial 
meniscectomy, arthroscopic right knee medial and lateral 
tibial chondroplasty and femoral chondroplasty, and right 
knee arthroscopic synovectomy and plica excision.  

In correspondence dated in March 2005 Dr. R.W.H. noted that 
he had performed arthroscopic surgery on the Veteran in 1994, 
but that the records of that procedure were unavailable.  
Although in an undated addendum Dr. R.W.H. noted the Veteran 
initially injured his right knee in 1967 when he jumped out 
of a helicopter in Vietnam, the Board finds this statement 
may not be accepted as credible as it is clearly inconsistent 
with the Veteran's induction examination findings and 
numerous statements identifying the initial right knee injury 
as occurring prior to service.  The Court has held that the 
Board is not always required to accept the credibility of a 
medical opinion which is based upon an inaccurate factual 
history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (which 
held a medical opinion provided in support of a new and 
material evidence claim need not be accepted as credible if 
based upon an inaccurate medical history).  

Based upon a comprehensive review, the Board finds the 
evidence added to the record since the March 1969 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  There is no probative evidence 
demonstrating that the Veteran's right knee disability was 
aggravated during or as a result of active service.  
Therefore, the claim for entitlement to service connection 
for a right knee disorder may not be reopened.  

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Low Back Disorder
Factual Background and Analysis

Service treatment records show the Veteran reported a past 
history of recurrent back pain in a June 1966 report of 
medical history for induction purposes.  An examination at 
that time revealed a normal clinical evaluation of the spine.  
Subsequent service treatment records are negative for 
complaint, treatment, or diagnosis for a low back disorder.  
The Veteran's October 1968 report of medical history noted he 
complained of occasional back pain, but an examination 
revealed a normal clinical evaluation of the spine.  Service 
records show the Veteran served in Vietnam as a warehouseman 
with the 1st Signal Brigade from June 1967 to March 1968.  

Post-service private medical records show the Veteran 
received treatment for a herniated lumbar disc related to an 
accident in December 1984 and treatment for a job-related 
back injury related to a fall from a truck in September 1998.  

In his January 2005 claim the Veteran asserted that he 
sustained a lumbar spine injury when he jumped from a 
helicopter.  In subsequent statements and personal hearing 
testimony he stated he hurt his back several times during 
service throwing sandbags and lifting heavy equipment.  He 
stated his low back disorder was much worse after service in 
Vietnam.  In an August 2006 statement he reported he 
experienced enemy rocket, mortar, and small arms fire for 
several days during the January 1968 Tet Offensive at the Tan 
Son Nhut air base in Saigon.  

At his April 2009 hearing he testified that he never went to 
the hospital or to a doctor in Vietnam for any back problems.  
He stated he hurt his back several times in Vietnam lifting 
and stacking sandbags, but that at that time they would not 
go to the doctor unless they were down and out.  He reported 
that he had worked as a mechanic after service and that his 
employment duties had required some heavy lifting.  He noted 
that he received workman's compensation benefits and Social 
Security Administration (SSA) disability benefits in 2002 
after a job-related back injury.  

Based upon the evidence of record, the Board finds a low back 
disorder was not incurred or aggravated during active service 
and is not shown to have been incurred or aggravated as a 
result of an established event, injury, or disease during 
active service.  Although the Veteran's direct exposure to 
combat has not been verified, the Board finds that for the 
purposes of this determination his status as a combat veteran 
may be conceded.  It is reasonable to assume that in his 
duties as a warehouseman in January 1968 during the Tet 
Offensive he would have been exposed to the type of events 
involving enemy forces as described.  

The Board finds, however, that back pain was noted upon 
induction examination and upon discharge examination with no 
indication of any increased disability during active service.  
The Veteran has also testified that he did not seek medical 
treatment for back problems during service and there is no 
probative evidence of a chronic back disorder for many years 
after service.  In fact, he stated that his post-service 
employment had required some heavy lifting and that, in 
essence, he was unaware of a diagnosable back disorder prior 
to 1984.  The Federal Circuit has held that the passage of 
many years between the discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Veteran may sincerely believe that his present back 
disability was either incurred or aggravated during service, 
he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit , 5 Vet. App. 91; see also Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.

PTSD
Additional Pertinent Laws and Regulations

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing 
criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

Factual Background and Analysis

Service treatment records are negative for complaint, 
treatment, or diagnosis for a psychiatric disorder.  The 
Veteran's October 1968 separation examination revealed a 
normal clinical psychiatric evaluation.  Records show he 
served in the Republic of Vietnam from April 1967 to March 
1968.  There is no evidence of any awards or medals 
indicative of combat.  

The Veteran contends that he has PTSD as a result of stressor 
events during service in Vietnam related to the noncombat-
related explosion of a blasting cap during an electrical 
storm and related to events associated with the January 1968 
Tet Offensive attacks on the Tan Son Nhut air base.  Service 
treatment records show he sustained an injury to the left 
lower extremity when a blasting cap went off during a heavy 
rain shower.  The Board finds this claimed stressor event is 
verified by the service treatment records.

In support of his claim the Veteran provided copies of 
service department historical documents indicating that 
members of the 1st Brigade often came under fire, especially 
during the Tet Offensive in January and February 1968.  He 
also provided copies of photographs he claimed he had taken 
at the time of the Tet Offensive.  Although the Veteran's 
actual participation in combat with the enemy has not been 
verified by the service department, for the purpose of this 
decision the Board concedes that his reported stressors of 
having experienced rocket, mortar, and small arms fire and 
having seen dead bodies are verified by the record.

A May 2006 private medical opinion from B.W., identified as a 
licensed clinical social worker specializing in the treatment 
of trauma-related symptoms including PTSD, noted the Veteran 
had been seen in 1997 for treatment for major depression, 
sexual dysfunction, and PTSD.  He was seen again on May 17, 
2006, and found to have met the DSM-IV criteria for a 
diagnosis of PTSD.  It was noted he experienced, witnessed, 
and was confronted with events that involved actual or 
threatened death or serious injury when he was in Vietnam 
during the Tet Offensive and that he responded to the 
atrocities of war with intense fear, helplessness, and 
horror.  He had recurrent and intrusive distressing 
recollections of war events, had recurrent distressing 
nightmares, acted or felt as if the traumatic events were 
recurring, had intense psychological distress when exposed to 
war cues, and had physiological reactivity when exposed to 
internal cues that remind him of the traumatic events.  It 
was noted erroneously that he had been awarded a Purple Heart 
Medal and it was implied that he was returned to the United 
States after being wounded.  In a subsequent June 2007 
statement it was noted that there were no available treatment 
records and that it had been over ten years since the Veteran 
was seen for counseling.

On VA examination in November 2006 the Veteran complained of 
PTSD symptoms since his return from Vietnam.  He stated he 
experienced nightmares and indicated he was exposed to 
various individuals dying.  The examiner noted it was very 
difficult to get specific symptoms from the Veteran, but that 
he seemed to connect PTSD to his pattern of exhibitionism 
which had resulted in his arrest on two occasions since his 
return from Vietnam.  It was also noted that his main problem 
behaviors dealt with his severe emotional disturbance of 
which sexually inappropriate behavior was a symptom, but that 
he complained of nightmares and thoughts about Vietnam and 
his stressor was conceded.  Psychological testing revealed 
high average intelligence, hypochondriasis, and depression, 
but that a "PTSD PK scale" was not significantly elevated.  
It was the opinion of the examiner, M.S.R, Ph.D., that the 
Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD and that the 2006 diagnosis of the Veteran's therapist 
was not a significant piece of clinical evidence.  In a 
January 2007 report the examiner noted the claims file had 
been reviewed and that the November 2006 opinion remained 
unchanged.

In statements in support of his claim and in personal hearing 
testimony the Veteran asserted that the opinion of B.W., his 
therapist and a licensed clinical social worker, should be 
accepted as persuasive evidence of his PTSD due to stressors 
during active service.  He implied that his VA examination 
was inadequate and he stated that he only met with the VA 
examiner for several minutes.

Based upon the evidence of record, the Board finds that the 
persuasive medical evidence demonstrates that the criteria 
for a diagnosis of PTSD have not been met.  The records show 
that the November 2006 VA examination included psychological 
testing as well as an interview with the Veteran.  The 
rationale for the opinion that the criteria for a diagnosis 
of PTSD were not met was provided.  The examiner also 
subsequently reviewed the entire claims file and found no 
change to the provided opinion was warranted.  The VA 
examination is found to have been adequate.  

The March 2006 opinion of B.W., however, is not shown to have 
included consideration of any prior medical records and is 
also shown to have been based, at least in part, upon 
erroneous information of the Veteran having received the 
Purple Heart Medal.  There is also no evidence of B.W. having 
maintained any examination, interview, or psychological 
evaluation notes of the March 17, 2006, meeting nor that the 
notes of any past treatment were reviewed in association with 
the March 2006 opinion.  Although the opinion of B.W. is 
considered to be competent, the Board finds the opinion of 
the November 2006 VA psychologist in this case to be 
persuasive.  Therefore, the claim for entitlement to service 
connection for PTSD must be denied.  The preponderance of the 
evidence is against the claim.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a right knee 
disorder; the appeal is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


